

Exhibit 10.13





ENDO HEALTH SOLUTIONS INC.


DIRECTORS DEFERRED COMPENSATION PLAN


(Effective December 31, 2012)





        

--------------------------------------------------------------------------------

Exhibit 10.13

ENDO HEALTH SOLUTIONS INC.
DIRECTORS DEFERRED COMPENSATION PLAN


ARTICLE I
INTRODUCTION
1


1.1.
Purpose
1


1.2.
Effective Date
1


1.3.
Type of Plan
1


 
 
 
ARTICLE II
DEFINITIONS
1


2.1.
"Account”
1


2.2.
"Administrator”
1


2.3.
"Affiliate”
1


2.4.
"Beneficiary”
1


2.5.
"Board”
2


2.6.
"Change in Control”
2


2.7.
"Code”
2


2.8.
"Committee”
2


2.9.
"Company”
3


2.10.
“Company Stock”
3


2.11.
"Deferrable Compensation”
3


2.12.
"Director”
3


2.13.
"Election Form”
3


2.14.
"Employee”
3


2.15.
“ERISA”
3


2.16.
“Fair Market Value”
3


2.17.
“Fees”
3


2.18.
“Installment Payment”
3


2.19.
“Lump Sum Payment”
4


2.20.
“Participant”
4


2.21.
“Payment Date”
4


2.22.
“Plan”
4


2.23.
“Plan Year”
4


2.24.
“Restricted Stock Unit”
4


2.25.
"Termination from Service"
4


2.26.
“Unforeseeable Emergency”
4


 
 
 
ARTICLE III
PARTICIPATION BY DIRECTORS
5


3.1.
Participation
5


3.2.
Cessation of Participation
5


3.3.
Ineligible Status
5


 
 
 
ARTICLE IV
PARTICIPANT DEFERRALS
5


4.1.
Deferral Elections General
5


4.2.
First Year of Eligibility
5


4.3.
Deferral of Fees
6




i

--------------------------------------------------------------------------------

Exhibit 10.13

4.4.
Deferral of Restricted Stock Units
6


4.5.
Cessation of Deferral Elections
6


4.6.
Changes to Deferral Elections
6


 
 
 
ARTICLE V
DISTRIBUTIONS
7


5.1.
Time and Form of Payment
7


5.2.
Permissible Distributions
7


5.3.
Permissible Acceleration of Payments
8


5.4.
Permissible Delay of Payment
9


5.5.
Payment Deemed Timely
9


5.6.
Valuation of Distributions
10


 
 
 
ARTICLE VI
ACCOUNTS
10


6.1.
Account
10


6.2.
Crediting of Earnings on Non-Stock Compensation
10


6.3.
Crediting of Earnings on Restricted Stock Units
10


6.4.
Statement of Account
11


6.5.
Vesting
11


 
 
 
ARTICLE VII
FUNDING AND PARTICIPANTS INTEREST
11


7.1.
Plan Unfunded
11


7.2.
Establishment of Grantor Trust
11


7.3.
Participants' Interest in Plan
11


 
 
 
ARTICLE VIII
ADMINISTRATION AND INTERPRETATION
12


8.1.
Administration
12


8.2.
Interpretation
12


8.3.
Records and Reports
12


8.4.
Payment of Expenses
12


8.5.
Indemnification for Liability
12


8.6.
Claims Procedure
12


8.7.
Review Procedure
13


8.8.
Legal Claims
13


8.9.
Participant and Beneficiary Information
13


 
 
 
ARTICLE IX
AMENDMENT AND TERMINATION
14


9.1.
Amendment
14


9.2.
Termination of Plan
14


 
 
 
ARTICLE X
MISCELLANEOUS PROVISIONS
16


10.1.
Right of Company to Take Actions
16


10.2.
Alienation or Assignment of Benefits
16


10.3.
Company's Protection
16


10.4.
Construction
16


10.5.
Headings
16


10.6.
Number and Gender
16




ii

--------------------------------------------------------------------------------

Exhibit 10.13

10.7.
Right to Withhold
16






iii

--------------------------------------------------------------------------------

Exhibit 10.13

ENDO HEALTH SOLUTIONS INC.
DIRECTORS DEFERRED COMPENSATION PLAN
(Effective December 31, 2012)


ARTICLE I
INTRODUCTION


1.1.     Purpose. The purpose of the Plan is to promote the interests of the
Company and the stockholders of the Company by providing non-employee Directors
the opportunity to defer meeting fees, retainer fees, and restricted stock
units.


1.2.    Effective Date. The effective date of the Plan is December 31, 2012.


1.3.    Type of Plan. The Plan is intended to be an unfunded plan of
non-qualified deferred compensation that meets the requirements of Code Section
409A. In the event that any provision of the Plan is inconsistent with Code
Section 409A, the applicable provisions of Code Section 409A shall be deemed to
automatically supersede such inconsistent provision and the Plan shall be
administered to comply with Code Section 409A.


ARTICLE II
DEFINITIONS




Where used in the Plan, the following initially capitalized words and terms
shall have the meanings specified below, unless the context clearly indicates to
the contrary:


2.1.    “Account” means the recordkeeping account established by the
Administrator for each Participant to which Deferrable Compensation, and
earnings thereon, are credited in accordance with Article VI of the Plan. An
Account may consist of one or more sub-accounts established by the
Administrator, as deemed necessary for efficient operation of the Plan.


2.2.    "Administrator" means the Committee or such individuals or entity
designated by the Committee to administer the Plan.


2.3.    “Affiliate” means an entity, more than fifty percent (50%) of the total
voting power of which is owned, directly or indirectly, by the Company.


2.4.    "Beneficiary” means such person(s) or legal entity that is designated by
a Participant under Section 8.9 to receive benefits hereunder after such
Participant's death.


2.5.    “Board” means the board of directors of the Company.



1
        

--------------------------------------------------------------------------------

Exhibit 10.13

2.6.    “Change in Control” means and shall be deemed to occur upon a Change in
Ownership, a Change in Effective Control, or a Change in Ownership of
Substantial Assets. For this purpose:


(i)    A “Change in Ownership” means that a person or group acquires more than
fifty percent (50%) of the aggregate fair market value or voting power of the
capital stock of the Company, including for this purpose capital stock
previously acquired by such person or group; provided, however, that a Change in
Ownership shall not be deemed to occur hereunder if, at the time of any such
acquisition, such person or group owns more than fifty percent (50%) of the
aggregate fair market value or voting power of the Company’s capital stock.


(ii)    A “Change in Effective Control” means that (a) a person or group
acquires (or has acquired during the immediately preceding twelve (12) month
period ending on the date of the most recent acquisition by such person or
group) ownership of the capital stock of the Company possessing thirty percent
(30%) or more of the total voting power of the Company, or (b) a majority of the
members of the Board of the Company is replaced during any twelve (12) month
period, whether by appointment or election, without endorsement by a majority of
the members of the Board prior to the date of such appointment or election.


(iii)    A “Change in Ownership of Substantial Assets” means that any person or
group acquires (or has acquired during the immediately preceding twelve (12)
month period ending on the date of the most recent acquisition) assets of the
Company with an aggregate gross fair market value of not less than forty percent
(40%) of the aggregate gross fair market value of the assets of the Company
immediately prior to such acquisition. For this purpose, gross fair market value
shall mean the fair value of the affected assets determined without regard to
any liabilities associated with such assets.


The Board shall determine whether a Change in Control has occurred hereunder in
a manner consistent with the provisions of Code Section 409A and the regulations
and applicable guidance promulgated thereunder.


2.7.    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations and applicable guidance promulgated thereunder.
References in the Plan to specific sections of the Code shall be deemed to
include any successor provisions thereto.


2.8.    “Committee” means the committee appointed by the Board, which shall
consist of two or more persons, each of whom, unless otherwise determined by the
Board, is an “outside director” within the meaning of Code Section 162(m) and a
“non-employee director” within the meaning of Rule 16b-3.

2

--------------------------------------------------------------------------------

Exhibit 10.13

2.9.    “Company” means Endo Health Solutions Inc., a Delaware corporation.


2.10.    “Company Stock” means the common stock of the Company, par value $.01
per share.


2.11.    “Deferrable Compensation” means one hundred percent (100%) of Fees and
Restricted Stock Units that would be payable to a Director during a Plan Year
but for the Director’s election to defer such Deferrable Compensation on his or
her Election Form in accordance with Article IV of this Plan.


2.12.    “Director” means a director on the Board who is not an Employee.
    
2.13.    “Election Form" means such document(s) or form(s), which may be
electronic, as prescribed and made available from time to time by the
Administrator, whereby a Director enrolls in the Plan as a Participant , elects
to defer Deferrable Compensation pursuant to Article IV of this Plan, and/or
makes investment elections pursuant to Section 6.2 of the Plan.


2.14.    “Employee” means a common law employee of the Company or an Affiliate.


2.15.    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


2.16.    “Fair Market Value” means (determined as of the applicable distribution
or valuation date hereunder) (i) the closing sales price per share of Company
stock on the national securities exchange on which such stock is principally
traded on the last preceding date on which there was a sale of such stock on
such exchange, or (ii) if the shares of Company stock are not listed or admitted
to trading on any such exchange, the closing price as reported by the NASDAQ
Stock Market for the last preceding date on which there was a sale of such stock
on such exchange, or (iii) if the shares of Company stock are not then listed on
a national securities exchange or traded in an over-the-counter market or the
value of such shares is not otherwise determinable, such value as determined by
the Administrator in good faith upon the advice of a qualified valuation expert.


2.17.    “Fees” means the meeting fees and retainer fees payable by the Company
to the Director.


2.18.    “Installment Payment” means a series of substantially equal annual
payments of the Participant’s Account paid over a period ranging from two (2)
whole years to up to ten (10) whole years. For purposes of this Plan, each
Installment Payment is treated as a single payment.     

3

--------------------------------------------------------------------------------

Exhibit 10.13

2.19.    “Lump Sum Payment” means a single sum distribution of the entire value
of a Participant’s Account.


2.20.    "Participant" means any eligible Director who defers Deferrable
Compensation to this Plan by filing an Election Form and for whom an Account is
maintained under the Plan.


2.21.    "Payment Date" is the date elected by the Participant for payment(s)
from the Participant’s Account to commence.


2.22.    "Plan" means the Endo Health Solutions Inc. Directors Deferred
Compensation Plan.


2.23.    “Plan Year" means the calendar year.


2.24.    "Restricted Stock Unit" means a unit representing a share of Company
Stock that has been granted to a Participant pursuant to the terms of a separate
agreement or plan maintained by the Company or an Affiliate, and that is subject
to a vesting schedule or other substantial risk of forfeiture.
    
2.25.    “Termination from Service” means the date the Participant ceases to be
a Director on account of a voluntary or involuntary separation from service,
within the meaning of Code Section 409A, with the Board for any reason.


2.26.    “Unforeseeable Emergency” means with respect to a Participant, his or
her spouse, dependents (as defined in Code Section 152, without regard to
Sections 152(b)(1), (b)(2), and (d)(1)(B)) or Beneficiary, a non-reimbursable
severe financial hardship attributable to (i) a sudden and unexpected illness or
accident or (ii) funeral expenses, and also means with respect to the
Participant (i) a property loss due to casualty that is not otherwise covered by
insurance, (ii) imminent foreclosure or eviction from the Participant’s primary
residence, or (iii) a similar extraordinary and unforeseeable circumstance
beyond the control of the Participant, as determined by the Administrator. For
purposes of this Plan, the purchase of a home and the payment of college tuition
are not Unforeseeable Emergencies.

4

--------------------------------------------------------------------------------

Exhibit 10.13

ARTICLE III
PARTICIPATION BY DIRECTORS




3.1.    Participation. Participation in this Plan is voluntary and is limited to
eligible Directors who file Election Forms in accordance with Article IV.


3.2.    Cessation of Participation. A Director shall remain eligible to file
deferral elections under the Plan until the earlier of (i) the date the
Administrator informs the Director that he or she is no longer eligible to
participate in the Plan, i.e., “Ineligible Status,” or (ii) the date such
Director incurs a Termination from Service.


3.3.    Ineligible Status. If the Administrator determines that a Director has
“Ineligible Status,” effective as of the date of such determination, said
ineligible Director shall no longer be eligible to file deferral elections under
the Plan. The Account of an ineligible Director shall be paid in accordance with
Section 5.1 the Plan, except to the extent all or part of such Account is
eligible for distribution of accelerated payment as permitted in Sections 5.2
and 5.3.




ARTICLE IV
PARTICIPANT DEFERRALS




4.1.    Deferral Elections – General. A Participant’s deferral election for a
Plan Year is irrevocable for such Plan Year; except to the extent a cessation of
deferrals hereunder is required under Section 4.5 or except as permitted by
Section 4.6. Amounts deferred under the Plan shall not be distributed to a
Participant except as expressly provided in Article V or as otherwise permitted
under Code Section 409A. A deferral election hereunder shall be made on an
Election Form and comply with the applicable requirements of this Article IV. A
Participant’s initial deferral election under the Plan shall designate the
amount of Deferrable Compensation that is being deferred and the form of
distribution (as permitted in Section 5.1). The Administrator may establish
procedures for deferral elections as it deems necessary to comply with the
requirements of this Article IV and Code Section 409A.


4.2.    First Year of Eligibility. Notwithstanding the timing requirements of
Sections 4.3 and 4.4, a Director may elect to defer Deferrable Compensation by
completing and executing an Election Form that specifies the amount or
percentage of compensation to be deferred within the thirty (30) day period
immediately following the date he or she first becomes a Director, provided,
that the compensation being deferred relates to services performed after the
date of such election.


4.3.    Deferral of Fees. A Director may elect to defer Fees payable for
services performed during a subsequent Plan Year by completing and executing an
Election Form that

5

--------------------------------------------------------------------------------

Exhibit 10.13

specifies the amount or percentage of Fees to be deferred and filing it with the
Administrator before expiration of the election period establish by the
Administrator, which period shall end no later than December 31 of the calendar
year immediately preceding such Plan Year.


4.4.    Deferral of Restricted Stock Units. A Director may elect to defer
Restricted Stock Units by completing and executing an Election Form that
specifies the amount or percentage of Restricted Stock Units to be deferred and
filing it with the Administrator on or before expiration of the election period
established by the Administrator, which period shall end no later than December
31 of the calendar year immediately preceding the Plan Year in which such
Restricted Stock Units are granted.


4.5.    Cessation of Deferral Elections. To the extent provided for under Code
Section 409A, a Participant’s deferral election(s) in effect under the Plan for
a Plan Year in which a Participant is granted an Unforeseeable Emergency
distribution in accordance with Section 5.2(b) hereof may be terminated by the
Administrator, effective as soon as practicable following the grant of such
emergency distribution. If a Participant’s deferral elections under the Plan are
terminated in accordance with the foregoing sentence, such Participant shall be
ineligible to make deferrals of compensation to the Plan for the six (6) month
period following his or her receipt of the emergency distribution. Subject to
the foregoing six (6) month limitation, the Participant may make new deferral
elections for Deferrable Compensation payable in subsequent Plan Years in
accordance with this Article IV.


4.6.    Changes to Deferral Elections. A Participant shall be permitted a
one-time election to change the form of payment relating to the distribution of
his or her Account to the extent permitted by the Administrator and in
accordance with the requirements of Code Section 409A(a)(4)(C), including the
requirements that such redeferral election (a) may not take effect until at
least twelve (12) months after such redeferral election is filed with the
Administrator; (b) must result in the first distribution subject to the
redeferral election being made at least five (5) years after the Termination
from Service; and (c) must be filed with the Administrator at least twelve (12)
months before such Termination from Service.

6

--------------------------------------------------------------------------------

Exhibit 10.13





ARTICLE V
DISTRIBUTIONS




5.1.    Time and Form of Payment.


a.    Except as otherwise provided under the Plan, a Participant’s Account shall
be distributed within sixty (60) days following the Participant’s elected
Payment Date.


b.    Except as otherwise provided under the Plan, a Participant’s Account shall
be paid as a Lump Sum Payment or an Installment Payment, as elected by the
Participant on his or her Election Form.


c.    In the absence of Participant’s election as to the form of payment, as
permitted under subsection a, above, a Participant’s Account shall be
distributed in the form of a Lump Sum Payment within sixty (60) days following
the Participant’s Termination from Service.


        
5.2.    Permissible Distributions. No distribution under the Plan shall be
permitted except as set forth in this Section 5.2 or as otherwise permitted
under the Plan and Code Section 409A(a)(2).


a.    Change in Control. Notwithstanding any provision of the Plan or
Participant Election Form to the contrary, a Participant who incurs a
Termination from Service within the two (2) year period immediately following a
Change in Control shall receive a Lump Sum Payment of his or her Account within
sixty (60) days following the date of such Termination from Service.


b.    Unforeseeable Emergency. If a Participant experiences an Unforeseeable
Emergency, such Participant shall be permitted to withdraw all or a portion of
his or her Account in the form of an immediate single-sum payment, subject to
the limitations set forth below:


(i)    A request for withdrawal shall be made to the Administrator in writing
and shall set forth the circumstances surrounding the Unforeseeable Emergency.
As a condition of and part of such request, the Participant shall provide to the
Administrator his or her written representation that (A) the emergency cannot be
relieved by insurance or other reimbursement reasonably available to the
Participant, (B) the emergency can only be relieved by liquidation of the
Participant’s assets and any such liquidation would itself result in severe
damage or injury to the Participant, (C) the Participant has no reasonable
borrowing capacity to relieve the emergency, and (D) the emergency cannot be
relieved by cessation of the Participant’s deferrals

7

--------------------------------------------------------------------------------

Exhibit 10.13

under the Plan. The Administrator shall be entitled to request such additional
information as may be reasonably required to determine whether an Unforeseeable
Emergency exists or the amount of the emergency, and may establish additional
conditions precedent to the review or granting of a request for a withdrawal on
account of an Unforeseeable Emergency.


(ii)    If the Administrator determines that an Unforeseeable Emergency exists,
the Administrator shall authorize the immediate distribution of the amount
required to meet the financial need created by such Unforeseeable Emergency,
including any taxes payable on such amount, and, if required, the cessation of
the Participant’s deferrals to the Plan as permitted in Section 4.5.


c.    Death Distribution. Notwithstanding any provision of the Plan or
Participant Election Form to the contrary, in the event of a Participant's death
before the complete distribution of his or her Account, the distribution of such
Participant’s Account shall be made in a Lump Sum Payment to the Participant’s
Beneficiary within sixty (60) days after the date of death.


5.3.    Permissible Acceleration of Payments. No acceleration of time or
schedule of payments under the Plan shall be permitted except as set forth in
Section 5.3 or as otherwise permitted under the Plan and Code Section
409A(a)(3).


a.    Distribution for Taxes. The Plan may accelerate payment of all or part of
a Participant’s Account to pay or withhold state, local, or foreign tax
obligations; taxes imposed under the Federal Insurance Contributions Act or the
Railroad Retirement Act; and any related federal income tax thereon, arising
from a Participant’s participation in the Plan. Such payment of withholding must
be limited to the amount necessary to fulfill such tax obligation.


b.    Small Payment. Notwithstanding any provision of the Plan to the contrary,
if the total value of a Participant’s Account or death benefit payable hereunder
is not greater than the applicable dollar amount under Code Section
402(g)(1)(B), and the Participant is not entitled to a benefit from any other
plan that is required to be aggregated with this Plan pursuant to Treasury
Regulation Section 1.409A-1(c)(2), the Administrator may distribute such amount
to the Participant or Beneficiary in the form of a Lump Sum Payment within sixty
(60) days following the date of such Termination from Service.


c.    Income Inclusion under 409A. Notwithstanding any provision of the Plan to
the contrary, in the event that the plan fails to meet the requirements of Code
Section 409A, the Administrator may distribute to Participants the portion of
their Accounts that is required to be included in income as a result of such
failure.


5.4.    Permissible Delay of Payment. The Administrator may delay payment to a
date after the designated payment date pursuant to any of the following
circumstances, provided that payments to similarly situated Participants are
made on a reasonably consistent basis.



8

--------------------------------------------------------------------------------

Exhibit 10.13

a.    Payments that would violate federal securities laws or other applicable
law. A payment may be delayed where the Administrator reasonably anticipates
that the making of the payment will violate federal securities laws or other
applicable law, provided that the payment is made at the earliest date at which
the Administrator reasonably anticipates that the making of the payment will not
cause such violation. For purposes of this Section 5.4(a), the making of a
payment that would cause inclusion in gross income or the application of any
penalty provision or other provision of the Code is not treated as a violation
of applicable law.


5.5.     Payment Deemed Timely. A payment shall be treated as made upon the date
specified under the Plan under the following circumstances:


a.    If the payment is made at such date or a later date within the same
calendar year or, if later, by the fifteenth (15th) day of the third calendar
month following the date specified under the Plan.


b.    If calculation of the amount of the payment is not administratively
practicable due to events “beyond the control” of the Participant, or the
Participant’s Beneficiary (as such phrase is defined under Code Section 409A),
the payment will be treated as made upon the date specified under the Plan if
the payment is made during the first calendar year in which the calculation of
the amount of the payment is administratively practicable.


c.    If the Company fails to make a payment, in whole or in part, as of the
date specified under the Plan, either, intentionally or unintentionally, the
payment will be treated as made upon the date specified under the Plan if (i)
the Participant accepts the portion (if any) of the payment that the Company is
willing to make (unless such acceptance will result in a relinquishment of the
claim to all or part of the remaining amount), (ii) if the Participant files
claims pursuant to Sections 8.6 and 8.7 herein to collect the unpaid portion of
the payment, and (iii) any further payment (including payment of a lesser amount
that satisfies the Company’s obligation to make the entire payment) is made no
later than the end of the first calendar year in which the Company and the
Participant enter into a legally binding settlement of such dispute, the Company
concedes that the amount is payable, or the Company is required to make such
payment pursuant to a final and nonappealable judgment or other binding
decision.


5.6.    Valuation of Distributions. All distributions under this Plan shall be
based upon a daily valuation of the Participant’s Account or, where applicable,
the Fair Market Value of the shares of Company Stock that relate to the
Restricted Stock Units deferred under the Participant’s Account, as determined
by the Administrator.





9

--------------------------------------------------------------------------------

Exhibit 10.13

ARTICLE VI
ACCOUNTS




6.1.    Account. The Administrator shall establish and maintain, or cause to be
established and maintained, a separate Account for each Participant hereunder
who executes an election pursuant to Article IV. Each such Participant's
Deferrable Compensation deferred pursuant to an Election Form under Article IV
shall be separately accounted for and credited with earnings or dividends, as
applicable, for recordkeeping purposes only, to his or her Account. A
Participant's Account shall be solely for the purposes of measuring the amounts
to be paid under the Plan. Except as provided in Article VII, the Company shall
not be required to fund or secure a Participant’s Account in any way, the
Company’s obligation to Participants hereunder being purely contractual.


6.2.    Crediting of Earnings on Non-Stock Compensation. Except as provided in
Section 6.3, a Participant may hypothetically invest his Account in one or more
investment alternatives made available by the Administrator, and earnings or
losses thereon shall be credited to the Participant’s Account in accordance with
the valuation procedures under such investment alternatives. The Participant
shall make his or her investment elections, and changes thereto, on an Election
Form in accordance with procedures established by the Administrator. Unless the
Administrator determines otherwise, the investment alternatives available under
the Plan shall mirror the alternatives that are made available under the Code
Section 401(k) plan sponsored by the Company.


6.3.    Crediting of Earnings on Restricted Stock Units. The portion of a
Participant's Account attributable to Restricted Stock Units shall be deemed
invested solely in stock equivalent units of Company Stock, shall be denominated
in numbers of stock units, and shall be valued at any time as the stock
equivalent units are credited to such Account multiplied by the then-Fair Market
Value of the Company Stock. Whenever a dividend is declared and payable on
Company Stock, the number of such stock equivalent units in the Participant's
Account shall be increased by the following calculations:


(i)    the number of units in the Participant's Account multiplied by any cash
dividend declared by the Company on a share of Company Stock, divided by the
Fair Market Value determined as of the related dividend payment date; and/or


(ii)    the number of units in the Participant's Account on the related dividend
payment date multiplied by any stock dividend declared by the Company on a share
of Company Stock.


In the event of any change in the number or kind of outstanding shares of
Company Stock, including a stock split or splits (other than a stock dividend as
provided above),

10

--------------------------------------------------------------------------------

Exhibit 10.13

an appropriate adjustment shall be made in the number of units credited to the
Participant's Account.


6.4.    Statement of Account. As soon as practicable after the end of each Plan
Year (and at such additional times as the Administrator may determine), the
Administrator shall furnish each Participant with a statement of the balance
credited to the Participant's Account.


6.5.    Vesting. A Participant is always one hundred percent (100%) vested in
his or her Account.




ARTICLE VII
FUNDING AND PARTICIPANTS INTEREST




7.1.    Plan Unfunded. This Plan shall be unfunded and no trust is created by
this Plan. There will be no funding of any amounts to be paid pursuant to this
Plan; provided, however, that nothing herein shall prevent the Company from
establishing one or more grantor trusts from which benefits due under this Plan
may be paid in certain instances. All benefits shall be paid from the general
assets of the Company and a Participant (or his or her Beneficiary) shall have
the rights of a general, unsecured creditor against the Company for any
distributions due hereunder. This Plan constitutes a mere promise by the Company
to make benefit payments in the future.


7.2.    Establishment of Grantor Trust. Within fifteen (15) days following a
Change in Control, the Company shall establish under the Plan a grantor trust
that meet the requirements of IRS Revenue Procedure 92-64, and shall transfer
assets to such trust in amounts sufficient to fully fund the Plan’s aggregate
liability with respect to the Accounts under the Plan on and after the date of
the Change in Control.


7.3.    Participants’ Interest in Plan. Notwithstanding Section 7.2 or any other
provision of the Plan, a Participant has an interest only in the value of the
amount credited to his or her Account and has no rights or interests in the
specific investment funds, stock, or securities in which his or her Account is
hypothetically invested under the Plan. All distributions shall be paid by the
Company from its general assets and a Participant (or his or her Beneficiary)
shall have the rights of a general, unsecured creditor against the Company for
any distributions due hereunder. The Plan constitutes a mere promise by the
Company to make benefit payments in the future.





11

--------------------------------------------------------------------------------

Exhibit 10.13

ARTICLE VIII
ADMINISTRATION AND INTERPRETATION
    
8.1.    Administration. The Administrator shall be in charge of the overall
operation and administration of this Plan. The Administrator has, to the extent
appropriate and in addition to the powers described elsewhere in this Plan, full
discretionary authority to construe and interpret the terms and provisions of
the Plan; to adopt, alter and repeal administrative rules, guidelines and
practices governing the Plan; to perform all acts, including the delegation of
its administrative responsibilities to advisors or other persons who may or may
not be Employees; and to rely upon the information or opinions of legal
counselor experts selected to render advice with respect to the Plan, as it
shall deem advisable, with respect to the administration of the Plan.


8.2.    Interpretation. The Administrator may take any action, correct any
defect, supply any omission or reconcile any inconsistency in the Plan, or in
any election hereunder, in the manner and to the extent it shall deem necessary
to carry the Plan into effect or to carry out the Company’s purposes in adopting
the Plan. Any decision, interpretation or other action made or taken in good
faith by or at the direction of the Company or the Administrator arising out of
or in connection with the Plan, shall be within the absolute discretion of each
of them, and shall be final, binding and conclusive on the Company, and all
Participants and Beneficiaries and their respective heirs, executors,
administrators, successors and assigns. The Administrator's determinations
hereunder need not be uniform, and may be made selectively among Directors,
whether or not they are similarly situated.


8.3.    Records and Reports. The Administrator shall keep a record of
proceedings and actions and shall maintain or cause to be maintained all such
books of account, records, and other data as shall be necessary for the proper
administration of the Plan. Such records shall contain all relevant data
pertaining to individual Participants and their rights under this Plan. The
Administrator shall have the duty to carry into effect all rights or benefits
provided hereunder to the extent assets of the Company are properly available.


8.4.    Payment of Expenses. The Company shall bear all expenses incurred by the
Administrator in administering this Plan.


8.5.    Indemnification for Liability. The Company shall indemnify the
Committee, the Administrator and the Employees to whom administrative duties
have been delegated under this Plan, against any and all claims, losses,
damages, expenses and liabilities arising from their responsibilities in
connection with this Plan, unless the same is determined to be due to gross
negligence or willful misconduct.


8.6.    Claims Procedure. Within ninety (90) days following the date payment was
due in accordance with the terms of the Plan, the Participant or the
Participant’s duly authorized representative (hereinafter, the “claimant”) may
file a written request for payment with the Administrator. If a claim for
benefits under the Plan is denied in whole or in part, the claimant will

12

--------------------------------------------------------------------------------

Exhibit 10.13

receive written notification within forty-five (45) days following the date of
such written request. The notification will include specific reasons for the
denial, specific reference to pertinent provisions of this Plan, a description
of any additional material or information necessary to process the claim and why
such material or information is necessary, and an explanation of the claims
review procedure. To the extent a Participant hereunder is a claimant and serves
as an Administrator, he or she shall not participate in any determination
relating to his or her claim, and the Administrator or the Company may appoint
an independent individual to take the place of such Participant for purposes of
making such determination.


8.7.    Review Procedure. No later than one hundred and eighty (180) days
following the date payment was due under the Plan, the claimant may file a
written request with the Administrator for a review of his denied claim. The
claimant may review pertinent documents that were used in processing his claim,
submit pertinent documents, and address issues and comments in writing to the
Administrator. The Administrator will notify the claimant of his or her final
decision in writing. In his or her response, the Administrator will explain the
reason for the decision, with specific references to pertinent Plan provisions
on which the decision was based. To the extent a Participant hereunder is a
claimant requesting a review and serves as an Administrator, he or she shall not
participate in any determination relating to the review, and the Administrator
or the Company may appoint an independent individual to take the place of such
Participant for purposes of making such determination.


8.8.    Legal Claims. In no event may a claimant commence legal action for
benefits the claimant believes are due the claimant until the claimant has
exhausted all of the remedies and procedures afforded the claimant by this
Article VIII. No such legal action may be commenced more than two (2) years
after the date of the Administrator's final review decision, described in
Section 8.7 above.


8.9.    Participant and Beneficiary Information. Each Participant shall keep the
Administrator informed of his or her current address and the current address of
his or her designated beneficiary or beneficiaries. A Participant may from time
to time change his designated Beneficiary without the consent of such
Beneficiary by filing a new designation in writing with the Administrator. If no
Beneficiary designation is in effect at the time of the Participant's death, or
if the designated Beneficiary is missing or has predeceased the Participant,
distribution shall be made to the Participant's surviving spouse, or if none, to
his surviving children per stirpes, and if none, to his estate. The
Administrator shall not be obligated to search for any person. If such person is
not located within one year after the date on which payment of the Participant's
death benefit is payable under the Plan, payment shall be made to the
Participant’s estate.





13

--------------------------------------------------------------------------------

Exhibit 10.13

ARTICLE IX
AMENDMENT AND TERMINATION




9.1.    Amendment. The Board shall have the right, at any time, to amend the
Plan or discontinue deferrals under the Plan in whole or in part provided that
such amendment or termination complies with Code Section 409A and does not
adversely affect the right of any Participant or Beneficiary to a benefit or
payment due under the Plan. The Administrator has the authority, without Board
approval, to amend the Plan to comply with the requirements of Code Section
409A, modify the amount or type of compensation that qualifies as Deferrable
Compensation, modify the classes of individuals eligible to participate in the
Plan, and to change the investment alternatives offered under the Plan. In
addition, the Administrator may make such changes to the Plan’s operation and
administration as it deems to be in the best interest of the Plan.


9.2.    Termination of Plan. The Board may take action to provide for the
acceleration of the time and form of a payment, or a payment hereunder, where
the acceleration of the payment is made pursuant to a termination and
liquidation of the Plan in accordance with one of the following:


a.    The termination and liquidation of the Plan pursuant to an irrevocable
action taken within the thirty (30) days preceding or the twelve (12) months
following a Change in Control, provided that all agreements, methods, programs,
and other arrangements sponsored by the Company or a participating Affiliate
immediately after the Change in Control event with respect to which deferrals of
compensation that, together with the Plan, are treated as a single plan for
purposes of Treasury Regulation Section 1.409A-1(c)(2) (the “Aggregated Plans”)
are terminated and liquidated with respect to each Participant that experienced
the Change in Control event, so that under the terms of the termination and
liquidation all such Participants are required to receive all amounts of
compensation deferred under the terminated Aggregated Plans within twelve (12)
months of the date of the irrevocable action taken to terminate and liquidate
such Aggregated Plans.


b.    The termination and liquidation of the Plan within twelve (12) months of a
corporate dissolution of the Company that is taxed under Code Section 331, or
approved by a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A),
provided that the amounts deferred under the Plan are included in the
Participants' gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received):


(i)    The calendar year in which Plan termination and liquidation occurs;


(ii)    The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or



14

--------------------------------------------------------------------------------

Exhibit 10.13

(iii)    The first calendar year in which the payment is administratively
practicable.


c.    The termination and liquidation of the Plan, where:


(i)    Such termination and liquidation does not occur proximate to a downturn
in the financial health of the Company or the Affiliate, as applicable;


(ii)    To the extent the same Participant had deferrals of thereunder, all
Aggregated Plans are likewise terminated and liquidated;


(iii)    No payments in liquidation of the Plan are made within twelve (12)
months of the date the irrevocable action is taken to terminate and liquidate
the Plan, other than payments that would be payable under the terms of the Plan
if the action to terminate and liquidate the Plan had not occurred;


(iv)    All payments are made within twenty-four (24) months of the date the
irrevocable action is taken to terminate and liquidate the Plan; and


(v)    The Company and Affiliate, as applicable, does not adopt a new plan that
would be aggregated with the Plan if the Participant participated in both plans,
at any time within three years following the date the irrevocable action is
taken to terminate and liquidate the Plan.


d.    Any other termination and liquidation event that is permissible under Code
Section 409A.



15

--------------------------------------------------------------------------------

Exhibit 10.13

ARTICLE X
MISCELLANEOUS PROVISIONS


10.1.    Right of Company to Take Actions. The adoption and maintenance of this
Plan shall not be deemed to constitute a contract between the Company and a
Director, or to be a consideration for, nor an inducement or condition of, the
employment of any person. Nothing herein contained, or any action taken
hereunder, shall be deemed to give a Director the right to be retained in the
service of the Board or to interfere with the right of the Board to discharge
the Director at any time, nor shall it be deemed to give to the Board the right
to require the Director to remain in its employ, nor shall it interfere with the
Director’s right to terminate his or her service at any time. Nothing in this
Plan shall prevent the Company from amending, modifying, or terminating any
other benefit plan.


10.2.    Alienation or Assignment of Benefits. Except as otherwise provided
under the Plan, a Participant's rights and interest under the Plan shall not be
assigned or transferred except as otherwise provided herein, and the
Participant's rights to benefit payments under the Plan shall not be subject to
alienation, pledge or garnishment by or on behalf of creditors (including heirs,
beneficiaries, or dependents) of the Participant or of a Beneficiary.


10.3.    Company’s Protection. By execution of an Election Form, each
Participant shall be deemed to have agreed to cooperate with the Company by
furnishing any and all information reasonably requested by the Administrator in
order to facilitate the payment of benefits hereunder.


10.4.    Construction. All legal questions pertaining to the Plan shall be
determined in accordance with the laws of the Commonwealth of Pennsylvania; to
the extent such laws are not superseded by ERISA or any other federal law.


10.5.     Headings. The headings of the Articles and Sections of this Plan are
for reference only. In the event of a conflict between a heading and the
contents of an Article or Section, the contents of the Article or Section shall
control.


10.6.    Number and Gender. Whenever any words used herein are in the singular
form, they shall be construed as though they were also used in the plural form
in all cases where they would so apply, and references to the male gender shall
be construed as applicable to the female gender where applicable, and vice
versa.


10.7.    Right to Withhold. To the extent required by law in effect at the time
a distribution is made from the Plan, the Company or its agents shall have the
right to withhold or deduct from any distributions or payments any taxes
required to be withheld by federal, state or local governments.


* * * * *

16

--------------------------------------------------------------------------------

Exhibit 10.13



Approved and adopted by the Board of Directors this 19 day of November 2012.
 

17